Citation Nr: 9906403	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-23 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anterolateral impingement, left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted service connection for 
anterolateral impingement, left ankle, and assigned a 10 
percent evaluation.  The veteran, who had active service from 
October 1991 to October 1996, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review. 

In March 1997, the veteran moved to Greenfield, Indiana, and 
the claim was transferred to the jurisdiction of the RO in 
Indianapolis, Indiana.  A rating decision dated in September 
1997 denied service connection for a right knee disorder.  
The veteran submitted a notice of disagreement to this 
decision in October 1997.  The claims folder does not contain 
a substantive appeal on this issue.  Accordingly, the issue 
of entitlement to service connection for a right knee 
disorder is not before the Board.


FINDING OF FACT

Anterolateral impingement, left ankle, is manifested by 
plantar flexion to between 40 and 50 degrees, dorsiflexion to 
between 15 and 25 degrees, and "full" subtalar motion to 20 
degrees.


CONCLUSION OF LAW

An evaluation in excess of 10 percent is not warranted for 
anterolateral impingement, left ankle.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.71a, Diagnostic 
Codes 5299-5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the current 10 percent 
evaluation for anterolateral impingement, left ankle, does 
not accurately reflect the severity of his disability.  He 
maintains that his left ankle disability prevents him from 
achieving his "long desire to work as a police officer," 
and his two years of college courses in Criminal Justice are 
consequently "wasted."  In addition, he maintains that due 
to pain and inflammation in the ankle, he has been unable to 
fully rehabilitate the ankle.  Finally, he maintains that the 
disability has not improved in two years but in fact is 
getting worse.  For these reasons, the veteran asserts that 
an evaluation in excess of 10 percent is warranted.

Service connection for anterolateral impingement, left ankle, 
was granted by the RO in December 1996.  A 10 percent 
evaluation was assigned, effective November 1996.  The 
veteran, taking exception to the evaluation assigned, filed a 
timely notice of disagreement and substantive appeal to this 
decision.  Accordingly, this claim must be considered "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) and VA 
has a duty to assist in the development of facts pertinent to 
the claim.  See Fenderson v. West, No. 96-947 slip op. At 21 
(U. S. Vet. App. Jan 20, 1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (increased rating 
claims).  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
slip op. At 19-21, citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Service medical records noted that the veteran sustained a 
significant inversion ankle injury in July 1995, followed by 
"three or four" additional significant inversion ankle 
injuries, and "multiple minor twisting episodes even when 
walking on even surfaces."  Despite undergoing physical 
rehabilitation therapy, he continued to complain of "giving 
away episodes," and chronic pain localized in the 
anterolateral ankle region, mostly upon dorsiflexion when 
walking.  In October 1996, plantar flexion was noted to be to 
40 degrees and dorsiflexion was to 15 degrees.  There was 
localized tenderness over the anterolateral ankle region just 
superior to the anterior talofib ligament.  There was no 
gross laxity to stress testing of the anterior talofib 
ligament and calcaneal fibular ligaments, with a negative 
anterior drawer sign in plantar flexion and dorsiflexion, and 
negative talar tilt sign with inversion testing.  

The veteran's gait was noted to be normal and there was no 
fixed postural deformity about the foot or ankle.  No 
abnormality was apparent by X-ray.  The orthopedist's 
impression was that the veteran had anterolateral impingement 
of the left ankle from scarring and synovial thickening of 
his previous injuries.

An August 1997 VA examination report noted that the veteran 
complained of repetitive twisting of the ankle approximately 
once a month when performing daily activities, with severe 
pain, increased swelling, and occasional bruising.  
Examination of the left ankle revealed no evidence of 
swelling and there was no tenderness at the deltoid ligament, 
anterior talofibular, posterior talofibular, and calcaneal 
talofibular ligaments, or of the medial and lateral malleoli.  
Drawer sign was noted to be negative.  Subtalar motion was to 
20 degrees and was described as "full."  Plantar flexion 
was to 50 degrees, dorsiflexion was to 25 degrees, dorsalis 
pedis and posterior tibiale pulses were 2+ and sensation was 
intact in all distributions.  The veteran could walk on his 
toes and heels without difficulty, and also had no difficulty 
walking with his feet pronated and supinated.  X-rays of the 
left ankle were noted to be normal.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  

The veteran's anterolateral impingement, left ankle, has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5299-
5271, by analogy to limited motion of the ankle.  The Board 
notes initially that it is satisfied that the anatomical 
localization and symptomatology of the veteran's left ankle 
disability, as well the functions affected, are more closely 
analogous to DC 5271 than to any of the remaining diagnostic 
codes relating to impairment of the ankle under 38 C.F.R. 
§ 4.71a.  Under DC 5271, a 20 percent evaluation is warranted 
for marked limited motion of the ankle, and a 10 percent 
evaluation is warranted for moderate limited motion.  In view 
of the medical evidence showing plantar flexion to between 40 
and 50 degrees, dorsiflexion to between 15 and 25 degrees, 
and "full" subtalar motion to 20 degrees, the Board finds 
that the preponderance of the evidence indicates that 
limitation of motion of the ankle is no more than moderate. 
38 C.F.R. § 4.71, Plate II (1998). Therefore, an evaluation 
in excess of 10 percent is not warranted under DC 5299-5271 
for anterolateral impingement, left ankle.  Accordingly, the 
veteran's claim is denied.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The Board notes, however, that, the veteran's 
assertions to the contrary, none of the objective medical 
evidence indicates the presence of pain on motion.  In view 
of the essentially full range of motion of the ankle, the 
Board is satisfied that an evaluation in excess of 10 percent 
is not warranted.  

In addition, the Board notes that the nature of the veteran's 
anterolateral impingement, left ankle, is neither unusual nor 
exceptional in nature.  In this regard the Board notes that 
the assignment of a compensable evaluation recognizes a 
certain degree of industrial impairment.  However, while the 
veteran maintains that the disability has prevented him from 
joining the police force, he has provided no evidence that 
the disability markedly interferes with employment beyond the 
extent contemplated by the current evaluation.  Nor is there 
evidence of frequent inpatient care as to render impractical 
the application of regular schedular standards.  Hence, a 
grant of an increased evaluation under 38 C.F.R. § 
3.321(b)(1) is precluded.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
anterolateral impingement, left ankle, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

- 6 -


- 1 -


